Citation Nr: 1048174	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  98-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wounds (SFW) to the right buttock 
and thigh.

2.  Entitlement to a disability rating in excess of 20 percent 
for residuals of SFWs to the right calf and lacerations of the 
Achilles tendon.

3.  Entitlement to a disability rating in excess of 10 percent 
for residuals of SFWs to the left thigh.

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of SFWs to the left calf.

5.  Entitlement to a compensable disability rating for fractures 
to the right third and fourth metatarsals.

6.  Entitlement to a compensable disability rating for residuals 
of SFWs to the left upper extremity.

7.  Entitlement to a compensable disability rating for residuals 
of SFWs to the bilateral lower extremities.

8.  Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 1999 disability rating by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was initially before the Board in September 2000, when 
it was remanded for VA examinations to determine the nature and 
extent of the Veteran's residuals from his in-service SFWs, 
including his hearing loss.  It was again before the Board in 
April 2004, at which time it was again remanded for further 
evidentiary development.  The case has returned to the Board and 
is again ready for appellate action.

The Veteran testified in July 2000 before a Veterans Law Judge 
who is now retired.  A copy of the July 2000 hearing transcript 
is of record.  In February 2004, the Board offered the Veteran an 
opportunity to have a hearing before another Veterans Law Judge, 
who would be able then to participate in this decision pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  Neither the Veteran nor 
his representative responded. 

Finally, in the Informal Hearing Presentation dated August 5, 
2010, the Veteran's representative appeared to be raising an 
additional claim of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities.  
This issue being referred has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of SFWs to the right buttock and 
thigh have consisted of only some impairment of function of 
Muscle Groups XI and XVII manifested by pain, fatigue, and slight 
decreased sensation; more severe signs of muscle disability such 
as loss of deep fascia or muscle substance have not been shown; 
the Veteran's symptoms are reflective of no more than overall 
moderately severe injury to Muscle Groups XI and overall moderate 
injury XVII.

2.  The Veteran's residuals of SFWs to the right calf and 
lacerations of the Achilles tendon have consisted of only some 
impairment of function of Muscle Groups XI and XII manifested by 
pain, fatigue, tenderness, weakness, and slight decreased 
sensation; severe signs of muscle disability such as loss of deep 
fascia, muscle atrophy, or muscle substance have not been shown; 
the Veteran's symptoms are reflective of no more than overall 
moderately severe injury to Muscle Groups XI and XII.

3.  The Veteran's residuals of SFWs to the left thigh have 
consisted of only some impairment of function of Muscle Group 
XIII manifested by pain, tenderness, fatigability, and slight 
decreased sensation; moderately severe signs of muscle disability 
such as some loss of deep fascia or muscle substance, or 
impairment of muscle tonus and loss of power, have not been 
shown; the Veteran's symptoms are reflective of no more than 
overall moderate injury to Muscle Group XIII.

4.  The Veteran's residuals of SFWs to the left calf have 
consisted of only some impairment of function of Muscle Group XI 
manifested by pain, weakness, fatigability, and slight decreased 
sensation; moderately severe signs of muscle disability such as 
some loss of deep fascia or muscle substance, or impairment of 
muscle tonus and loss of power, have not been shown; the 
Veteran's symptoms are reflective of no more than overall 
moderate injury to Muscle Group XI.

5.  The Veteran's service-connected residuals of fractures to the 
right third and fourth metatarsals are manifested by symptoms 
that approximate a moderate foot injury, as dorsiflexion is to 5 
degrees (20 degrees being normal) and plantar  flexion is to 25 
degrees (45 degrees being normal).

6.  The Veteran's scar of the upper left extremity is not 
manifested by any characteristic of disfigurement or instability 
or limitation of motion, and does not consist of an area of at 
least 12 square inches.

7.  The Veteran's residuals of SFWs to the left upper extremity 
have consisted of only some impairment of function of Muscle 
Group VII manifested by weakness; moderately severe signs of 
muscle disability such as some loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power, have 
not been shown; the Veteran's symptoms are reflective of no more 
than overall moderate injury to Muscle Group VII.

8.  The Veteran's scars of the bilateral lower extremities are 
not manifested by any characteristic of disfigurement or 
instability or limitation of motion, and do not consist of an 
area of at least 12 square inches.

9.  At the worst, the Veteran had Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for residuals of SFWs to the right buttock and thigh are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.73, Diagnostic Codes 5311 and 5317 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for residuals of SFWs to the right calf and lacerations of the 
Achilles tendon are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Codes 5311 and 5312 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for residuals of SFWs to the left thigh are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5313 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for residuals of SFWs to the left calf are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5311 (2010).

5.  The criteria for disability rating of 10 percent, but not 
higher, for residuals of fractures to the right third and fourth 
metatarsals are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5284 (2010).

6.  The criteria for a compensable disability rating for 
residuals of SFWs to the left upper extremity are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 
7805 (2010); 4.118, Diagnostic Codes 7801-7805 (2002).

7.  The criteria for a separate disability rating of 10 percent 
for residuals of SFWs to the left upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.73, Diagnostic Code 5307 (2010).

8.  The criteria for a compensable disability rating for 
residuals of SFWs to the bilateral lower extremities are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 
7805 (2010); 4.118, Diagnostic Codes 7801-7805 (2002).

9.  The criteria for a compensable disability rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in July 2004.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In this regard, in Pelegrini II, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in July 2004, the RO 
readjudicated the claims in an April 2008 SSOC.  In short, the 
content error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial.  The Veteran, 
who has representation, had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error").  Further, through lay statements he provided, 
the Veteran demonstrated his knowledge regarding increased rating 
claims and the evidence necessary to show increased ratings for 
his disabilities.  Therefore, the presumption of prejudice is 
rebutted.  For these reasons, no further development is required 
regarding the duty to notify.  In any event, the Veteran has 
never alleged how any content error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error in the 
content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased 
rating claims, as is the case here, there was no VCAA letter sent 
to the Veteran that was compliant with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In any event, 
the Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claims when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA private treatment 
records, and medical records concerning the Veteran from the 
Social Security Administration (SSA).  Private treatment records 
also have been associated with the claims file.  Further, the 
Veteran was provided an opportunity to provide testimony before a 
Veterans Law judge.  He also has submitted various statements in 
connection with his claims.  Additionally, he has been provided 
VA examinations in connection with his claims.  Therefore, the 
Board is satisfied that all relevant evidence identified by the 
Veteran has been obtained, and that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its April 2004 remand.  Specifically, the RO was instructed 
to provide the Veteran with a VCAA notice in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); to obtain records of treatment 
for the disabilities currently on appeal, including from VA and 
non-VA sources; and to arrange for the Veteran to undergo VA 
scar, neurological, and orthopedic examinations to determine the 
nature, extent, and etiology of any and all disabilities 
attributable to the in-service SFWs, including the disabilities 
currently on appeal.  The VA examiner was to include in the 
examination report a summary of the Veteran's medical history; 
any current symptoms and manifestations attributable to the in-
service SFWs, including the disabilities currently on appeal; and 
complete any necessary diagnostic testing.  The Board finds that 
the RO has complied with these instructions.  VCAA notice has 
been provided, and VA examination reports dated in January 2008 
substantially comply with the Board's April 2004 remand 
directives as they have responded to the questions posed by the 
Board in its April 2004 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).    

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, February 1998) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Residuals of SFWs

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. § 
4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 
(1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-
of-the-circumstances test and that no single factor is 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 C.F.R. 
§ 4.56(c).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled by 
the injured muscles should be noted.  Evidence of moderate 
disability includes entrance and (if present) exit scars that are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, signs of 
moderate loss of deep fascia or muscle substance or impairment of 
muscle tonus, and loss of power or lowered threshold of fatigue 
when compared to the sound side. Id. 

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History of a moderately 
severe disability of the muscles includes service department 
records or other sufficient evidence showing hospitalization for 
a prolonged period in service for treatment of a wound of severe 
grade.  Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
unemployability due to an inability to keep up with work 
requirements may be considered.  Objective findings should 
include relatively large entrance and (if present) exit scars so 
situated as to indicate the track of a missile through one or 
more muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of the 
muscle groups involved may also give evidence of marked or 
moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds, worse than those shown for moderately severe muscle 
injuries, should also be noted.  Evidence of unemployability due 
to an inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin indicating wide 
damage to muscle groups in the track of a missile.  Palpation 
shows loss of deep fascia or of muscle substance or soft or 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the sound side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (B) adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Muscle Group VII refers to the following: flexion of wrist and 
fingers.  Muscles arising from internal condule of humerus; 
flexors of the carpus and long flexors of fingers and thumb; 
pronator.  The following evaluations are assignable for 
disability of muscle group VII: 0 percent for slight disability 
in either the dominant or non-dominant arm, 10 percent for 
moderate disability in either the dominant or non-dominant arm; 
30 percent for moderately severe disability in the dominant arm 
and 20 percent for moderately severe disability in the non-
dominant arm, and a maximum 40 percent for severe disability in 
the dominant arm and 30 percent disability rating for severe 
disability in the non-dominant arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.

Muscle Group XI refers to the following: propulsion, plantar 
flexion of foot (1); stabilization of arch (2, 3); flexion of 
toes (4, 5); flexion of knee (6).  Posterior and lateral crural 
muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus 
longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) 
flexor digitorum longus; (7) popliteus; (8) plantaris.  The 
following evaluations are assignable for disability of muscle 
group XI: 0 percent for slight, 10 percent for moderate, 20 
percent for moderately severe, and 30 percent for severe.  38 
C.F.R. § 4.73, Diagnostic Code 5311.

Muscle Group XII refers to dorsiflexion (1); extension of toes 
(2); stabilization of arch (3).  Anterior muscles of the leg: (1) 
tibialis anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; (4) peroneus tertius.  This diagnostic code 
provides for a 10 percent disability rating where the disability 
is moderate; a 20 percent disability rating where the disability 
is moderately severe, and a maximum 30 percent disability rating 
where the disability is severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312.

Muscle Group XIII includes the muscles involved in extension of 
the hip and flexion of the knee; outward and inward rotation of 
the flexed knee; acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and the knee, and 
extension of the hip and knee.  This diagnostic code provides for 
a 10 percent disability rating where the disability is moderate; 
a 30 percent disability rating where the disability is moderately 
severe, and a maximum 40 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Muscle Group XVII refers to the following: extension of hip; 
abduction of thigh; elevation of opposite side of pelis; tension 
of fascia lata and illotibial (Maissiat's) band, acting with XIV 
in postural support of body steadying pelvis upon head of femur 
and condyles of femur on tibia.  Pelvic girdle group, namely 
gluteus maximus, gluteus medius, and gluteus minimus.  The 
following evaluations are assignable for disability of muscle 
group XVII: 0 percent for slight, 10 percent for moderate, 20 
percent for moderate, 40 percent for moderately severe, and 50 
percent for severe. 38 C.F.R. § 4.73, Diagnostic Code 5317.


Residuals of SFWs to the Right Buttock and Thigh

In this case, the Veteran received multiple shell fragment wounds 
to his buttocks, legs, and arms in January 1970 when he stepped 
on a booby trap.  On the day of the injuries, he had debridement 
and irrigation.  He was subsequently hospitalized for 
approximately three months.  

The Veteran's residuals of SFWs to the right buttock and thigh 
are currently rated under Diagnostic Codes 5311 and 5317 (Muscle 
Group XI and Muscle Group XVII) as 20 percent disabling, which 
indicates moderately severe impairment under Diagnostic Code 5311 
and moderate impairment under Diagnostic Code 5317.  38 C.F.R. 
§ 4.73.  

A review of the records reveals a VA examination of the muscles 
in March 1999.  The VA examination revealed complaints of right 
leg pain 1-3 times a month.  Upon examination, a scar measuring 
10 x 5 centimeters (cm.) was found on the right buttock.  Muscle 
strength was reduced in the right gastrocnemius muscle due to a 
60-percent loss of tissue.  X-rays of the femur were 
unremarkable.  X-rays of the pelvis showed multiple radiopaque 
bullet fragments in both upper thighs.  Bilateral hips and 
visualized sacroiliac (SI) joints were unremarkable.  See VA 
examination and X-ray reports dated in March 1999.
 
VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the right buttock and thigh.

A July 2000 statement from a nurse who worked with, and treated, 
the Veteran indicated loss of the total mass of the large muscles 
in the lower extremities.  X-ray results showed small and large 
fragments of shrapnel embedded in the soft tissue and bones 
throughout the lower extremities.  X-rays of the hip and pelvis 
also showed multiple metallic shell fragments throughout the 
proximal thighs and buttock areas.  The Veteran complained of 
pain upon sitting for more than 5 minutes directly over the area 
of the larger fragment.  He also reported difficulty functioning 
in his line of work.

X-rays taken in July 2000 revealed mild arthritic changes of the 
right hip.  A single piece of shrapnel was noted overlying the 
lesser trochanter of the femur right thigh.  No significant 
abnormalities were seen.  See private X-ray report from G.T. 
Cochran, M.D., dated in July 2000.

July 2000 statements from colleagues indicated that the condition 
of the Veteran's feet and legs were a big source of fatigue and 
pain.  See statements dated in July 2000.

During a July 2000 Travel Board hearing, the Veteran testified 
that he had been diagnosed with intramuscular scarring in his 
right buttock and thigh, and indicated that he experienced muscle 
weakness, pain, fatigue, and burning pain and knotting up in the 
right thigh after sitting for 5 to 10 minutes.  He also reported 
being put in a different position at work, a position that paid 
less, due to limitations posed by his service-connected residuals 
of SFWs disabilities.    

An October 2000 VA examination of the muscles reflected 
complaints of pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, and abnormal motion.  The 
Veteran did not use an assistive device.  There were no 
constitutional symptoms.  Upon examination, no tenderness, 
drainage, edema, painful motion, weakness, redness, or heat was 
found.  The hip and gait were good.  Over the right gastrocnemius 
was a scar measuring 11 cm. x 2 cm. x 3 cm.  There was a 1 cm. x 
10 cm. scar over the right buttock.  The VA examiner reported 
that the symptom of weakness could not be attributed to specific 
muscle groups.  There was limitation of function due to pain, 
which was minimal, and there was little or no loss of motion due 
to weakened movement, excess fatigability, or incoordination.  

Private treatment records from S.F. Blackstock, M.D., dated from 
July 2000 to May 2006 showed complaints of worsening pain.  In 
July 2000 and October 2003 treatment records, physical 
examination revealed multiple scars about the lower extremities 
and tenderness over the posterior thigh and along the area of the 
sciatic nerve.  On palpation, pain was found to the calf.  

A May 2001 VA treatment record indicated no symptoms in the 
extremities.  VA treatment records dated in August 2001, May 
2002, and November 2002 showed complaints of pain in the lower 
extremities due to the in-service high-explosive injury.  
However, the November 2002 VA treatment record noted that the 
extremities had no edema or tenderness, and that there were no 
signs of inflammation or infection on the legs.  

An October 2003 statement from a nurse who treated the Veteran 
indicated that the Veteran had to abandon two jobs due to the 
physical pain and his depression and anxiety.  

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding the right buttock and thigh.

A private treatment record from MDSI Physicians Group dated in 
September 2006 showed that the Veteran has multiple disfiguring 
scars on the right calf on the right posterior aspect of the 
thigh on the buttocks, with pain and decreased sensation along 
all these areas.  

Most recently, in January 2008, the Veteran was provided another 
VA examination of his muscles.  During the examination, the 
Veteran complained of pain, increased fatigability, and weakness.  
He also complained of decreased sensation at the scar site and 
increased sensitivity at the scar sites.  He reported weekly 
flare-ups of moderate severity that last from 1 to 2 days.  The 
VA examination report indicated shrapnel in the posterior upper 
thighs.  Initial treatment in the field was debridement and 
dressing placement.  The Veteran was hospitalized for 3 months 
and 9 days following his injury.  The wound was a through and 
through injury; however, there was no initial infection before 
healing and there were no associated bone, nerve, vascular, or 
tendon injuries.  Examination showed injury to the Group XIII 
muscles, including the biceps femoris, semimembranous, 
semitendinosus.  Muscle strength was 5/5.  There was no tissue 
loss.  No intramuscular scarring was noted.

Applying the applicable criteria listed above, the Board finds 
that none of the VA and private treatment records and VA 
examination reports show any objective findings of wide damage to 
the muscle groups in the missile track.  There is no indication 
of muscle atrophy or deep fascia damage, or that the muscles 
swell and harden abnormally in contraction.  There was no loss of 
muscle strength.  Further, no evidence of intramuscular scarring 
or adhesion of a scar to the bones was found.  Consequently, the 
evidence of record does not provide a basis for awarding the 
Veteran a higher 30 percent rating under Diagnostic Code 5311 or 
a higher 40 percent under Diagnostic Code 5317.

Residuals of SFWs to the Right Calf and Lacerations of the 
Achilles Tendon

The Veteran's residuals of SFWs to the right calf and lacerations 
of the Achilles tendon are currently rated under Diagnostic Codes 
5311 and 5312 (Muscle Group XI and Muscle Group XII) as 20 
percent disabling.  38 C.F.R. § 4.73.  

A review of the records reveals a VA examination of the muscles 
in March 1999.  The VA examination revealed complaints of right 
leg pain 1-3 times a month.  When driving a car or standing for a 
prolonged period of time, the Veteran had pain in the right 
medial foot.  Upon examination, a scar measuring 1.5 cm. x 0.5 
cm. was found on the right medial heel.  Muscle strength was 
reduced in the right gastrocnemius muscle due to a 60-percent 
loss of tissue.  X-rays showed soft tissue swelling in the distal 
Achilles tendon region, which could be related to tendonitis.  
Pre-Achilles tendon fat pad was maintained, and there was no 
effusion in the joint space.  Multiple radiopaque bullet 
fragments were noted projected over the right calcaneum and the 
distal Achilles tendon, as well as elsewhere in the mid-calf.  
See VA examination and X-ray reports dated in March 1999.
 
VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the right calf and Achilles tendon.

An April 1999 statement from J.V. Vanore, M.D., indicated that 
the Veteran had complaints of the right heel area.  Several scars 
were found along the right heel, including transversally just 
posterior to the lateral malleolus and two additional lineal 
areas inferior to the medial malleolus.  The Veteran stated that 
he had an approximately 50-percent severance of the right 
Achilles tendon.  There was significant thickening of the 
Achilles tendon just above the insertion into the calcaneus on 
the right heel.  The physician also reviewed radiographs of the 
right foot, which showed multiple shrapnel fragments still 
present in the right heel region.  

A July 2000 statement from a nurse who worked with and treated 
the Veteran indicated loss of the total mass of the large muscles 
in the lower extremities.  The Veteran also reported pain in his 
feet that occurred upon rising and worsened as his activity level 
increased.  X-ray results showed small and large fragments of 
shrapnel embedded in the soft tissue and bones throughout the 
lower extremities.  On examination, there was tenderness over the 
mid-foot of both feet.  There also were shell fragments embedded 
in the Achilles tendon area of the right foot and a large 
fragment embedded in the calcaneous of the right foot.  He also 
reported difficulty functioning in his line of work.

A July 2000 statement from S.F. Blackstock, M.D., noted numerous 
injuries in the lower extremities and feet.  In addition, there 
were numerous scars and loss of mass of muscles in his lower 
extremities.  

X-rays taken in July 2000 revealed an irregular metallic fragment 
embedded within the calcaneous in the central portion.  Within 
the soft tissues of the right foot about the calcaneous were 
several smaller metallic shrapnel fragments.  One of the 
fragments appeared to be embedded in the bone substance of the 
anterior calcaneous.  There also appeared to be an old post-
traumatic change of the cuboid bone.  See private X-ray report 
from G.T. Cochran, M.D., dated in July 2000.

July 2000 statements from colleagues indicated that the condition 
of the Veteran's feet and legs were a big source of fatigue and 
pain.  See statements dated in July 2000.

During a July 2000 Travel Board hearing, the Veteran testified 
that, while his right calf did not have much localized pain, it 
did not support him as well because so much of it is gone.  He 
also reported being put in a different position at work, a 
position that paid less, due to limitations posed by his service-
connected residuals of SFWs disabilities.    

An October 2000 VA examination of the muscles reflected that the 
Veteran complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, and abnormal motion.  
He did not use an assistive device.  There were no constitutional 
symptoms.  Upon examination, no tenderness, drainage, edema, 
painful motion, weakness, redness, or heat was found.  The gait 
was good.  There also did not appear to be any limitation on 
standing or walking.  Over the right heel was a scar measuring 11 
cm. x 2 cm. x 3 cm.  There was also a scar on the right heel 
measuring 2 cm. by 3 cm.  The VA examiner reported that the 
symptom of weakness could not be attributed to specific muscle 
groups.  There was limitation of function due to pain, which was 
minimal, and there was little or no loss of motion due to 
weakened movement, excess fatigability, or incoordination.  

Private treatment records from S.F. Blackstock, M.D., dated from 
July 2000 to July 2006 showed complaints of worsening pain.  In 
July 2000 and October 2003 treatment records, physical 
examination revealed multiple scars about the lower extremities 
and tenderness over the posterior thigh and along the area of the 
sciatic nerve.  On palpation, pain was found to the calf.  Also 
noted were embedded shrapnel fragment in the left heel.  A July 
2006 treatment record noted that the right Achilles showed a very 
prominent scar that was painful to palpation, some decreased 
sensation through the lateral foot, and a very large skin graft 
in the right gastrocnemius with significant muscle wasting of the 
gastrocnemius.  

A May 2001 VA treatment record indicated no symptoms in the 
extremities.  VA treatment records dated in August 2001, May 
2002, and November 2002 showed complaints of pain in the lower 
extremities due to the in-service high-explosive injury.  
However, the November 2002 VA treatment record noted that the 
extremities had no edema or tenderness, and that there were no 
signs of inflammation or infection on the legs.  

An October 2003 statement from a nurse who treated the Veteran 
indicated that the Veteran had to abandon two jobs due to the 
physical pain and his depression and anxiety.  

Private treatment records from S. Parker, C.R.N.P., showed 
documentation of scarring over the right calf and Achilles 
region.  Further, in December 2005, the Veteran complained of 
neuropathy in the left and right lower extremities; however, 
cranial nerves II - XII were found to be intact.

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding the right calf and Achilles tendon.

A private treatment record from MDSI Physicians Group dated in 
September 2006 showed that the Veteran had multiple disfiguring 
scars on the right calf on the right posterior aspect of the 
thigh on the buttocks, with pain and decreased sensation along 
all these areas.  

Most recently, in January 2008, the Veteran was provided another 
VA examination of his muscles.  During the examination, the VA 
examiner indicated shrapnel in the right lower leg.  Initial 
treatment in the field was debridement and dressing placement.  
The Veteran was hospitalized for 3 months and 9 days following 
his injury.  The wound was a through and through injury, and 3/4 
of the Achilles tendon was severed.  The Veteran reported pain, 
increased fatigability, weakness, decreased sensation, and 
intermittent increased sensitivity at the scar site that radiated 
to the fourth and fifth toes.  He indicated weekly flare-ups of 
moderate severity that lasted 1 to 2 days.  He also reported a 
50-percent additional impairment in function during a flare-up.  
Examination showed injury to the Group XI muscles, including the 
triceps surae (gastrocnemius and soleus).  Muscle strength was 
5/5.  There was tissue loss.  No intramuscular scarring was 
noted.

Applying the applicable criteria listed above, the Board finds 
that the Veteran's service-connected residuals of SFWs to the 
right calf and Achilles tendon (Muscle Groups XI and XII) are 
best classified as resulting in moderately severe, rather than 
severe, muscle injury.  In this regard, none of the VA and 
private treatment records and VA examination reports shows any 
objective findings of wide damage to the muscle groups in the 
missile track.  There is no indication of muscle atrophy or deep 
fascia damage, or that the muscles swell and harden abnormally in 
contraction.  There was no loss of muscle strength.  Further, no 
evidence of intramuscular scarring or adhesion of a scar to the 
bones was found.  There was no indication of severe impairment of 
function.  Consequently, the evidence of record does not provide 
a basis for awarding the Veteran a higher 30 percent rating under 
Diagnostic Codes 5311 and 5212.

Residuals of SFWs to the Left Thigh

The Veteran's residuals of SFWs to the left thigh are currently 
rated under Diagnostic Code 5313 (Muscle Group XIII) as 10 
percent disabling.  38 C.F.R. § 4.73.  

A VA examination of the muscles in March 1999 revealed a scar 
measuring 20 cm. x 7 cm. in the left posterior thigh.  X-rays 
showed multiple bullet fragments along the posterior aspect of 
the left lower thigh; otherwise, the results appeared 
unremarkable.  See VA examination and X-ray reports dated in 
March 1999.
 
VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the left thigh.

A July 2000 statement from a nurse who worked with and treated 
the Veteran indicated loss of the total mass of the large muscles 
in the lower extremities, particularly the left one.  X-ray 
results showed small and large fragments of shrapnel embedded in 
the soft tissue and bones throughout the lower extremities.  
Examination revealed 1+ DTR of the lower extremities, straight 
leg raising was 30 degrees bilaterally with positive periformes 
maneuver bilaterally.  Neurology examination findings included 
decreased sensation with tenderness.  He also reported difficulty 
functioning in his line of work.

A July 2000 statement from S.F. Blackstock, M.D., noted numerous 
injuries in the lower extremities.  In addition, there were 
numerous scars and loss of mass of muscles in his lower 
extremities.  

X-rays taken in July 2000 revealed pieces of shrapnel embedded in 
the soft tissues of the proximal thigh medially.  Approximately 
six fragments of metallic foreign bodies were seen, the larger 
measuring about 6 cm. x 8 cm.  An irregular piece of shrapnel was 
also seen overlying the head of the left femur.  See private X-
ray report from G.T. Cochran, M.D., dated in July 2000.

July 2000 statements from colleagues indicated that the condition 
of the Veteran's feet and legs were a big source of fatigue and 
pain.  See statements dated in July 2000.

During a July 2000 Travel Board hearing, the Veteran testified 
feeling sciatic pain in his left leg, including the thigh.  He 
reported constant pain in the left thigh, including when walking, 
sitting, or moving.  He also reported being put in a different 
position at work, a position that paid less, due to limitations 
posed by his service-connected residuals of SFWs disabilities.    

An October 2000 VA examination of the muscles reflected that the 
Veteran complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, and abnormal motion.  
He did not use an assistive device.  There were no constitutional 
symptoms.  Upon examination, no tenderness, drainage, edema, 
painful motion, weakness, redness, or heat was found.  The gait 
was good.  There also did not appear to be any limitation on 
standing or walking.  Over the left thigh was a scar measuring 1 
cm. x 10 cm.  The VA examiner reported that the symptom of 
weakness could not be attributed to specific muscle groups.  
There was limitation of function due to pain, which was minimal, 
and there was little or no loss of motion due to weakened 
movement, excess fatigability, or incoordination.  

An October 2000 VA X-ray showed radiopaque shrapnel in the 
posterior medial upper and mid-left thigh.  The underlying bones 
were normal.

Private treatment records from R.G. Deerman, M.D., dated in March 
2001 revealed a left thigh scar.  A May 2001 treatment record 
revealed complaints of terrible leg pain.  

Private treatment records from S.F. Blackstock, M.D., dated from 
July 2000 to July 2006 showed complaints of worsening pain.  In 
July 2000 and October 2003 treatment records, physical 
examination revealed multiple scars about the lower extremities 
and tenderness over the posterior thigh and along the area of the 
sciatic nerve.  On palpation, pain was found to the calf.  Also 
noted were embedded shrapnel fragment in the left heel.  A July 
2006 treatment note indicated complaints of persistent pain down 
the posterior left leg.  Examination found extensive scarring and 
muscle loss through the gastrocnemius region in the left leg.

A May 2001 VA treatment record indicated no symptoms in the 
extremities.  VA treatment records dated in August 2001, May 
2002, and November 2002 showed complaints of pain in the lower 
extremities due to the in-service high-explosive injury.  
However, the November 2002 VA treatment record noted that the 
extremities had no edema or tenderness, and that there were no 
signs of inflammation or infection on the legs.  

An October 2003 statement from a nurse who treated the Veteran 
indicated that the Veteran had to abandon two jobs due to the 
physical pain and his depression and anxiety.  

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding the left thigh.

A private treatment record from MDSI Physicians Group dated in 
September 2006 showed motor strength was 5/5 throughout.    

A December 2003 statement from S.F. Blackstock, M.D., indicated 
tenderness through the posterior thigh.  

Most recently, in January 2008, the Veteran was provided another 
VA examination of his muscles.  During the examination, the VA 
examination report indicated shrapnel in the left thigh.  Initial 
treatment in the field was debridement and dressing placement.  
The Veteran was hospitalized for 3 months and 9 days following 
his injury.  The wound was a through and through injury.  The 
Veteran reported pain, increased fatigability, weakness, 
decreased sensation, and intermittent increased sensitivity at 
the scar site.  He indicated weekly flare-ups of moderate 
severity that lasted 1 to 2 days.  Examination showed injury to 
the Group XIII muscles, including biceps femoris, semimembranous, 
and semitendinosus.  Muscle strength was 5/5.  There was tissue 
loss.  No intramuscular scarring was noted.

Based on the evidence reviewed, the Board finds that the 
Veteran's service-connected residuals of SFWs to the left thigh 
are best classified as resulting in moderate, rather than 
moderately severe, muscle injury.  In this regard, none of the VA 
and private treatment records and VA examination reports shows 
any objective findings of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles.  There was no loss of 
muscle strength.  Further, no evidence of intramuscular scarring.  
There was objective indication of only some impairment of 
function.  Consequently, the evidence of record does not provide 
a basis for awarding the Veteran a higher 20 percent rating under 
Diagnostic Code 5313.

Residuals of SFWs to the Left Calf

The Veteran's residuals of SFWs to the left calf are currently 
rated under Diagnostic Code 5311 (Muscle Group XI) as 10 percent 
disabling.  38 C.F.R. § 4.73.  

A VA examination of the muscles in March 1999 revealed scars 
measuring 15 cm. x 2 cm. and 3 cm. x 1 cm. in the left posterior 
leg.  The scars were smooth and not tender.  An X-ray of the 
fibula showed multiple radiopaque bullet fragments in the mid-
calf of both legs.  See VA examination and X-ray reports dated in 
March 1999.

VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the left calf.

A July 2000 statement from a nurse who worked with and treated 
the Veteran indicated loss of the total mass of the large muscles 
in the lower extremities, particularly the left one.  X-ray 
results showed small and large fragments of shrapnel embedded in 
the soft tissue and bones throughout the lower extremities.  
Examination revealed 1+ DTR of the lower extremities, straight 
leg raising was 30 degrees bilaterally with positive periformes 
maneuver bilaterally.  He also reported difficulty functioning in 
his line of work.

A July 2000 statement from S.F. Blackstock, M.D., noted numerous 
injuries in the lower extremities.  In addition, there were 
numerous scars and loss of mass of muscles in his lower 
extremities.  

July 2000 statements from colleagues indicated that the condition 
of the Veteran's feet and legs were a big source of fatigue and 
pain.  See statements dated in July 2000.

During a July 2000 Travel Board hearing, the Veteran reported 
pain in the legs.  He reported that, while he did not lose the 
muscle in the left calf, he nevertheless suffered from a 
localized burning pain in that region.  He also reported being 
put in a different position at work, a position that paid less, 
due to limitations posed by his service-connected residuals of 
SFWs disabilities.    

An October 2000 VA examination of the muscles reflected that the 
Veteran complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, and abnormal motion.  
He did not use an assistive device.  There were no constitutional 
symptoms.  Upon examination, no tenderness, drainage, edema, 
painful motion, weakness, redness, or heat was found.  The gait 
was good.  There also did not appear to be any limitation on 
standing or walking.  Over the left soleus was a scar measuring 
15 cm. x 1 cm.  The VA examiner reported that the symptom of 
weakness could not be attributed to specific muscle groups.  
There was limitation of function due to pain, which was minimal, 
and there was little or no loss of motion due to weakened 
movement, excess fatigability, or incoordination.  

A November 2000 VA X-ray showed radiopaque shrapnel scattered in 
the soft tissue of the leg without underlying fracture.  

Private treatment records from R.G. Deerman, M.D., dated in March 
2001 revealed pain in the left leg and decreased sensation in the 
lower leg.  A May 2001 treatment record revealed complaints of 
terrible leg pain.  

Private treatment records from S.F. Blackstock, M.D., dated from 
July 2000 to July 2006 showed complaints of worsening pain.  July 
2000 and October 2003 treatment records revealed complaints of 
pain in the left calf into the foot.  On palpation, pain was 
found to the calf.  A July 2006 treatment note indicated 
complaints of persistent pain down the posterior left leg.  
Examination found extensive scarring and muscle loss through the 
gastrocnemius region in the left leg.

A May 2001 VA treatment record indicated no symptoms in the 
extremities.  VA treatment records dated in August 2001, May 
2002, and November 2002 showed complaints of pain in the lower 
extremities due to the in-service high-explosive injury.  
However, the November 2002 VA treatment record noted that the 
extremities had no edema or tenderness, and that there were no 
signs of inflammation or infection on the legs.  

An October 2003 statement from a nurse who treated the Veteran 
indicated that the Veteran had to abandon two jobs due to the 
physical pain and his depression and anxiety.  

A December 2003 statement from S.F. Blackstock, M.D., indicated 
tissue and muscle loss of the left lower extremity, with pain in 
the left calf into the foot.  Some weakness in the left lower 
extremity was also noted.    

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding the left calf.

A private treatment record from MDSI Physicians Group dated in 
September 2006 showed motor strength was 5/5 throughout.    

A July 2006 VA treatment record noted muscle damage in the left 
calf area and tendon and ligament damage in both lower legs.

Most recently, in January 2008, the Veteran was provided another 
VA examination of his muscles.  During the examination, the VA 
examination report indicated shrapnel in the left lower leg.  
Initial treatment in the field was debridement and dressing 
placement.  The Veteran was hospitalized for 3 months and 9 days 
following his injury.  The wound was a through and through 
injury.  The Veteran reported pain, increased fatigability, 
weakness, decreased sensation, and intermittent increased 
sensitivity at the scar site.  He indicated weekly flare-ups of 
moderate severity that lasted 1 to 2 days.  Examination showed 
injury to the Group XI muscles, including the triceps surae 
(gastrocnemius and soleus).  Muscle strength was 5/5.  There was 
no tissue loss.  No intramuscular scarring was noted.

Based on the evidence reviewed, the Board finds that the 
Veteran's service-connected residuals of SFWs to the left calf 
are best classified as resulting in moderate, rather than 
moderately severe, muscle injury.  In this regard, none of the VA 
and private treatment records and VA examination reports shows 
any objective findings of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles.  There was no loss of 
muscle strength.  Further, no evidence of intramuscular scarring.  
There was objective indication of only some impairment of 
function.  Consequently, the evidence of record does not provide 
a basis for awarding the Veteran a higher 20 percent rating under 
Diagnostic Code 5311.

B.  Fractures of the Right Third and Fourth Metatarsals

The Veteran's service-connected fractures of right third and 
fourth metatarsals are rated at a noncompensable disability 
rating under Diagnostic Code 5284, pertaining to foot injuries.  
Under Diagnostic Code 5284, a moderate foot injury warrants a 10 
percent disability rating, a moderately severe foot injury 
warrants a 20 percent disability rating, and a severe foot injury 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or slight) 
is subjective and is entrusted to the judgment of the Rating 
Specialist.  The presence of effusion and swelling associated 
with painful motion and instability represent severe 
symptomatology, if constant.  History of locking, audible 
clicking and the presence of instability as demonstrated by a 
positive drawer test should be considered moderate or slight.  
Recurring signs and symptoms, residuals, frequency of medical 
treatments and therapy, lost workdays, effects on job performance 
and employment, etc., should be considered when rating severity 
of disability.  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The General Counsel noted in a precedent opinion dated August 14, 
1998, that Diagnostic Code 5284 is a more general Diagnostic Code 
under which a variety of foot injuries may be rated; that some 
injuries to the foot, such as fractures and dislocations, for 
example, may limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints; and that other injuries may not 
affect range of motion. Thus, General Counsel concluded that, 
depending on the nature of the foot injury, Diagnostic Code 5284 
may involve limitation of motion, and therefore require 
consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  
Thus, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The diagnostic code that focuses on limitation of motion of the 
ankle is Diagnostic Code 5271.  Normal range of motion of the 
ankle is 0 to 20 degrees in doriflexion and 0 to 45 degrees in 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5271, a 10 percent rating will be assigned for 
moderate limited motion of the ankle, and a 20 percent rating 
will be assigned for marked limited motion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  

The medical evidence reflects that, during a VA examination of 
the muscles in March 1999, the Veteran complained of pain in the 
right medial foot when driving a car or standing for prolonged 
periods of time.  He experienced pain in his feet for the first 
five minutes of being on his feet in the mornings.  He 
particularly noticed pain in his right ankle when driving a car.  
Examination found normal range of motion in the ankle.  The 
Veteran was able to walk on his toes and heels, but with pain.  
X-rays of the feet showed radiopaque bullet fragments in the soft 
tissues superimposed over the calcaneus and the right Achilles 
tendon.  The Achilles tendon and adjacent soft tissue showed 
minimal swelling.  No significant joint effusion was noted.  
Accessory bone was noted near the calcaneocuboid articulation of 
the right foot.  See VA examination and X-ray reports dated in 
March 1999.

VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the right foot.

An April 1999 statement from J.V. Vanore, M.D., indicated that 
the Veteran had multiple shrapnel fragments still present in the 
right heel region.  

A July 2000 statement from a nurse who worked with and treated 
the Veteran indicated pain in his feet that was present upon 
rising and that increased with his activity level.  X-ray results 
showed old fractures of the feet and post-traumatic 
osteoarthritis.  Examination revealed tenderness in the feet.  
The Veteran also expressed a burning pain in the metatarsal heard 
areas medially of the feet.  He also reported difficulty 
functioning in his line of work.

X-rays taken in July 2000 revealed metallic fragments embedded 
within the calcaneous in the central portion, the soft tissues of 
the right foot about the calcaneous, and in the bone substance of 
the anterior calcaneous.  There also appeared to be post-
traumatic change of the cuboid bone.  See private X-ray report 
from G.T. Cochran, M.D., dated in July 2000.

July 2000 statements from colleagues indicated that the condition 
of the Veteran's feet and legs were a big source of fatigue and 
pain.  See statements dated in July 2000.

During a July 2000 Travel Board hearing, the Veteran reported 
pain in his legs that went down to his feet.  He also reported 
being put in a different position at work, a position that paid 
less, due to limitations posed by his service-connected residuals 
of SFWs disabilities.    

An October 2000 VA examination of the muscles reflected that the 
Veteran complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, and abnormal motion.  
He did not use an assistive device.  There were no constitutional 
symptoms.  Upon examination, no tenderness, drainage, edema, 
painful motion, weakness, redness, or heat was found.  The ankle 
and gait were good.  There was limitation of function due to 
pain, which was minimal, and there was little or no loss of 
motion due to weakened movement, excess fatigability, or 
incoordination.  

A November 2000 VA X-ray showed radiopaque shrapnel scattered in 
the soft tissue of the leg without underlying fracture.  

Private treatment records from S.F. Blackstock, M.D., dated from 
May 2006 to July 2006 showed active function for flexion and 
extension of the right ankle. 

A May 2001 VA treatment record indicated no symptoms in the 
extremities.  VA treatment records dated in August 2001, May 
2002, and November 2002 showed complaints of pain in the lower 
extremities due to the in-service high-explosive injury.  
However, the November 2002 VA treatment record noted that the 
extremities had no edema or tenderness, and that there were no 
signs of inflammation or infection on the legs.  

An October 2003 statement from a nurse who treated the Veteran 
indicated that the Veteran had to abandon two jobs due to the 
physical pain and his depression and anxiety.  

A December 2003 statement from S.F. Blackstock, M.D., indicated 
bilateral foot pain.    

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding the right foot.

Most recently, in January 2008, the Veteran was provided another 
VA examination.  During the examination, the Veteran indicated 
continuing pain in the right foot. Reported right foot symptoms 
included pain, swelling, stiffness, fatigability, and lack of 
endurance, but no heat, redness, or weakness.  The Veteran 
reported flare-ups at least weekly that lasted from 1 to 2 days.  
He reported a 50-percent additional impairment in function during 
a flare-up.  He also indicated being unable to stand for more 
than a few minutes and being unable to walk more than a few 
yards.  Examination showed objective evidence of tenderness in 
the proximal foot, but no objective evidence of painful motion, 
swelling, instability, weakness, abnormal weight-bearing, 
hammertoes, hallux valgus or rigidus, vascular foot abnormality, 
pes cavus, malunion or nonunion of the tarsal or metatarsal 
bones, muscle atrophy, or other foot deformity.  The gait was 
antalgic.  X-rays of the right foot revealed metallic foreign 
bodies in the right ankle, and narrowing of the tarsometatarsal 
joint spaces, with osseous continuity at the first and third 
tarsometatarsal joints.  An os perineum was noted.  No acute 
fracture was identified.  The diagnosis provided was traumatic 
arthritis of the right foot.  

The Board finds that a 10-percent evaluation for the Veteran's 
fractures to the right third and fourth metatarsals is warranted.  
38 C.F.R. § 4.7.  Under Diagnostic Code 5284, the evidence of 
record reflects a "moderate" disability.  In this regard, 
tenderness was found upon examination of the right foot.  
Furthermore, the Veteran's right ankle is shown to be limited in 
motion, with 5 degrees of dorsiflexion and 20 degrees of plantar 
flexion.  Thus, a 10-percent disability rating, reflecting a 
"moderate" disability is warranted.  

However, the Board finds that a higher 20-percent evaluation for 
the Veteran's fractures to the right third and fourth metatarsals 
is not warranted.  38 C.F.R. 
§ 4.7.  In this regard, there was no pain noted on motion and the 
Veteran's right foot, and there was no limitation of motion due 
to weakness, fatigability, or incoordination.  

The Board notes that other diagnostic codes for foot disabilities 
that provide noncompensable ratings are not more appropriate 
because the facts of this case do not support their application.  
See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5276 (flatfoot), 
5277 (weak foot), 5278 (claw foot), 5279 (anterior 
metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 
(hammer toe), and 5283 (malunion or nonunion of tarsal or 
metatarsal bones).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is in favor of a compensable disability rating for 
fractures to the right third and fourth metatarsals.  38 C.F.R. § 
4.3.   



Right Foot Arthritis

The Board notes that X-rays taken in July 2000 and the January 
2008 VA examiner also diagnosed the Veteran with post-traumatic 
arthritis of the right foot based on X-rays taken of his right 
foot.  Thus, the Board will also review evidence of the Veteran's 
right foot disability under Diagnostic Codes 5003 and 5010.  

Under Diagnostic Code 5010, traumatic arthritis, substantiated by 
X-ray findings, is to be rated under Diagnostic Code 5003, 
degenerative arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis, when established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, 
Diagnostic Code 5003.  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Codes 5003 and 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  VAOPGCPREC 9-98.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).

As noted above, the diagnostic code that focuses on limitation of 
motion of the ankle is Diagnostic Code 5271.  Normal range of 
motion of the ankle is 0 to 20 degrees in doriflexion and 0 to 45 
degrees in plantar flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5271, a 10 percent 
rating will be assigned for moderate limited motion of the ankle, 
and a 20 percent rating will be assigned for marked limited 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be entitled 
to at least the minimum compensable rating for the joint.  
Special note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and active 
and passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Here, there is evidence of moderate limited motion of the ankle.  
While private treatment records from S.F. Blackstock, M.D., dated 
from May 2006 to July 2006 showed active function for flexion and 
extension of the right ankle, a January 2008 VA examination of 
the ankle indicated dorsiflexion of 5 degrees and plantar flexion 
of 25 degrees.  With regard to functional loss, there was no 
limitation of motion due to weakness, fatigability, or 
incoordination.  The January 2008 VA examination noted only 
tenderness and painful movement.  Thus, the Veteran's right foot 
disability also could be evaluated under Diagnostic Codes 5003, 
5010, and 5271, for traumatic arthritis with limitation of 
dorsiflexion and plantar flexion.  Here, the Veteran may be 
assigned a 10-percent evaluation for traumatic arthritis of the 
right foot under Diagnostic Code 5271, for moderate limited 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5271.  However, in this case, the Veteran's arthritis of 
the right foot in this case would also be rated as 10-percent 
disabling, the same as the rating granted under Diagnostic Code 
5284.  

Accordingly, the Board finds that the evidence is in favor a 
compensable disability rating for the Veteran's right foot 
disability under Diagnostic Code 5284.   38 C.F.R. § 4.3.  


 
C.  Scars

Residuals of SFWs to the Left Upper Extremity

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for evaluating disability from skin disorders, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  If a law 
or regulation changes during the course of a claim or an appeal, 
the version more favorable to the Veteran will apply, to the 
extent permitted by any stated effective date in the amendment in 
question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  In 
the present case, the Board will consider the scar regulations 
both prior to and after August 2002.  

The Board also notes the criteria for rating scars were once 
again revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, 
the amendments only apply to claims filed on or after October 23, 
2008, although a claimant may also specifically request 
consideration under the amended criteria.  See id.  Since the 
Veteran's claim was pending in 1999 well before the October 2008 
effective date, and the VA has not received a request from the 
Veteran or his representative for consideration under the amended 
criteria, the 2008 amended criteria will not be addressed at this 
time.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The 10 percent 
evaluation is the maximum schedular rating contemplated under 
Diagnostic Code 7804.

A 10 percent disability evaluation is warranted for superficial 
scars, which are poorly nourished, and subject to repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Scars may be evaluated on the basis of any associated limitation 
of function of the body part, which they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

In this case, the Veteran's service-connected residuals of SFWs 
to the left upper extremity are rated as noncompensable under 
Diagnostic Code 7805, scars, other (including linear scars).  See 
38 C.F.R. § 4.118.  Under Diagnostic Code 7805, scars, including 
linear scars, and other effects of scars are to be rated under 
Diagnostic Codes 7800, 7801, 7802, and 7804.  

Under the revised criteria in effect August 30, 2002, Diagnostic 
Code 7800 concerns scars of the head, face, or neck due to burns 
or other causes, or other disfigurement of the head, face, or 
neck.  Diagnostic Code 7800 provides that a skin disorder with 
one characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
38 C.F.R. § 4.118. Note (1) to Diagnostic Code 7800 further 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: scar is 5 or 
more inches (13 or more cm.) in length; scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; surface contour 
of scar is elevated or depressed on palpation; scar is adherent 
to underlying tissue; skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square (sq.) cm.); skin texture 
is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft tissue 
is missing in an area exceeding six square inches (39 sq. cm.); 
skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep and nonlinear.  Scars that are 
deep or that cause limited motion in an area or areas exceeding 
six square inches (39 sq. cm.), but less than 12 square inches 
(77 sq. cm.), are rated 10 percent disabling.  Scars in an area 
or areas exceeding 12 square inches (77 sq. cm.), but less than 
72 square inches (465 sq. cm.), are rated 20 percent disabling.  
Scars in an area or areas exceeding 72 square inches (465 sq. 
cm.), but less than 144 square inches (929 sq. cm.), are rated 30 
percent disabling.  Scars in an area or areas of or exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that a deep scar is one 
associated with underlying soft tissue damage.  Note (2) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial and nonlinear.  
Superficial scars that consist of an area or areas of 144 square 
inches (929 sq. cm.) or greater are rated 10 percent disabling. 
Note (1) to Diagnostic Code 7802 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  Note 
(2) provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two 
superficial scars that are painful or unstable on examination.  
Three or four superficial scars that are painful or unstable are 
rated as 20 percent disabling.  Five or more scars that are 
unstable or painful are rated as 30 percent disabling.  Note (1) 
to Diagnostic Code 7804 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2) provides that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  Note 
(3) provides that scars evaluated under Diagnostic Codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under this 
Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

In this case, under both the old (pre-August 2002) and new (post-
August 2002) regulations, there is insufficient evidence of the 
symptoms required for a compensable disability rating.  38 C.F.R. 
§ 4.7.  Specifically, a VA examination of the scars in March 1999 
revealed a 13 cm. x 1 cm. scar on the left forearm.  The scar was 
smooth and non-tender.  No scars found restricted joint motion.  
There was no ulceration or breakdown of the skin.  See VA 
examination report dated in March 1999.

VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the scar on the left upper extremity.  Upon 
examination, the skin was found to be normal.

A July 2000 statement from S. F. Blackstock, M.D., indicated that 
the Veteran has numerous scars due to a land mine explosion.

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding scars.

Most recently, in January 2008, the Veteran was provided another 
VA examination.  The examination revealed a scar along the ulnar 
side of the left forearm, with areas of mild depression at the 
scar sites.  The maximum width of the scar was 1 cm. and the 
maximum length of the scar was 11 cm.  There was no tenderness on 
palpation, adherence to underlying tissue, limitation of motion 
or loss of function due to the scar, underlying soft tissue 
damage, or ulceration or breakdown over the scar.   

The Board finds that a compensable evaluation for the Veteran's 
left forearm scar is not warranted.  38 C.F.R. § 4.7.  There is 
no evidence of a deep scar that limits motion that is 6 to 12 
square inches (39 to 77 sq. cm.), a superficial scar that is 144 
sq. in. (or 929 sq. cm.), or one to two scars that are painful or 
unstable upon examination.  

The Board notes that other diagnostic codes for disabilities of 
skin that provide compensable disability ratings are not more 
appropriate because the facts of this case do not support their 
application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806-7833.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

Accordingly, the Board finds that the preponderance of the 
evidence is against a  compensable disability rating for 
residuals of SFWs to the left upper extremity, scars in the left 
forearm in particular.  38 C.F.R. § 4.3.   

However, the Board finds that the Veteran is entitled to a 
separate disability rating for residuals of SFWs to the left 
upper extremity involving injury to Muscle Group VII, under 
Diagnostic Code 5307.  See 38 C.F.R. § 4.73.

In this case, the aforementioned January 2008 VA examination of 
muscles indicated shrapnel in the left forearm due to a missile 
injury during service.  The wound was a through and through 
injury.  Initial treatment in the field was debridement and 
dressing placement.  The Veteran was subsequently hospitalized 
for 3 months and 9 days following his injury.  The Veteran 
reported increased fatigability and weakness.  Examination showed 
injury to the Group VII muscles, including the pronator teres, 
flexors of the carpus, and long flexors of the fingers/thumb.  
Muscle strength was 5/5.  There was tissue loss.  No 
intramuscular scarring was noted.

Thus, in this case, there is evidence suggestive of a separate 10 
percent rating for a muscle injury to Muscle Group VII under 
Diagnostic Code 5307, under 38 C.F.R. § 4.73.  38 C.F.R. § 4.7.  
Initially, the Board notes that, under 38 C.F.R. § 4.56(b), a 
through and through injury with muscle damage, as is the case 
here with the Veteran's left forearm, shall be evaluated as no 
less than a moderate injury for each group of muscles damaged.  
In this case, under Diagnostic Code 5307, 38 C.F.R. § 4.73, a 
moderate disability is to be rated as 10 percent disabling. 

Furthermore, STRs indicate a prolonged period of hospitalization 
in service for treatment of the wound.  The Veteran also 
complains of fatigability and weakness.    Id. 

However, a moderately severe disability of the left forearm is 
not seen here.  In this regard, none of the VA and private 
treatment records and VA examination reports shows any objective 
findings of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles in the left forearm.  There was no loss of 
muscle strength.  Further, no evidence of intramuscular scarring.  
There was objective indication of only slight impairment of 
function.  Consequently, the evidence of record does not provide 
a basis for awarding the Veteran a higher 20 percent rating under 
Diagnostic Code 5307.

Accordingly, the Board finds that the evidence supports a 
separate disability rating of 10 percent, but no higher, for a 
muscle injury to Muscle Group VII under Diagnostic Code 5307.  38 
C.F.R. § 4.3.  

Residuals of SFWs to the Bilateral Lower Extremities

In this case, the Veteran's service-connected residuals of SFWs 
to the bilateral lower extremities are rated as noncompensable 
under Diagnostic Code 7805, scars, other (including linear 
scars).  See 38 C.F.R. § 4.118.  Under Diagnostic Code 7805, 
scars, including linear scars, and other effects of scars are to 
be rated under Diagnostic Codes 7800, 7801, 7802, and 7804.  The 
ratings for these diagnostic codes are discussed above. 

In this case, there is insufficient evidence of the symptoms 
required for a compensable disability rating.  38 C.F.R. § 4.7.  
Specifically, a VA examination of the scars in March 1999 
revealed the following scars: a 20 cm. x 7 cm. scar on the left 
posterior thigh, a 1 cm. x 1 cm. scar on the left posterior knee, 
and scars measuring 15 cm. x 2 cm. and 3 cm. x 1 cm. on the left 
posterior leg.  The scars were smooth and non-tender.  No scars 
found restricted joint motion.  There was no ulceration or 
breakdown of the skin.  See VA examination report dated in March 
1999.

VA treatment records dated from March 1999 to May 2004 reveal no 
complaints regarding the scars on the lower extremities.  Upon 
examination, the skin was found to be normal.

A July 2000 statement from S. F. Blackstock, M.D., indicated that 
the Veteran has numerous scars due to injuries from a land mine 
explosion.

VA treatment records dated from July 2006 to August 2006 revealed 
no complaints regarding scars.

Most recently, in January 2008, the Veteran was provided another 
VA examination.  The examination revealed the following scars: a 
Y-shaped scar of the left lower extremity just under the left 
buttock, measuring 25 cm. x 19 cm., that was tender on palpation, 
adhered to the underlying tissue, with underlying soft tissue 
damage, but does not result in limitation of motion or loss of 
function; a scar of the left lower extremity, just proximal to 
the knee, along the posterior thigh, with a mild depression, 
measuring 12 cm. x 7 cm., that was tender on palpation, but did 
not adhere to underlying tissue, did not result in limitation of 
motion or loss of function, and with no underlying soft tissue 
damage; a scar along the left calf measuring 14 cm. x 3.5 cm., 
that was tender on palpation, but with no adherence to the 
underlying tissue, did not result in limitation of motion or loss 
of function, and with no underlying soft tissue damage; a scar on 
the posterior aspect of the left distal calf measuring 17 cm. x 
14 cm., that was tender on palpation, but with no adherence to 
the underlying tissue, did not result in limitation of motion or 
loss of function, and with no underlying soft tissue damage; a 
scar just under the right buttock measuring 3 cm. x 10 cm., that 
was not tender, had no adherence to the underlying tissue, did 
not result in limitation of motion or loss of function, and with 
no underlying soft tissue damage; a scar on the right mid- to 
upper calf measuring 13 cm. x 13 cm., that was tender on 
palpation, adhered to the underlying tissue, and with damage to 
the underlying soft tissue, but did not result in limitation of 
motion or loss of function; a scar on the right lower calf 
measuring 3 cm. x 2.5 cm. that was not tender, did not adhere to 
the underlying tissue, did not result in limitation of motion or 
loss of function, and did not have underlying soft tissue damage; 
scars on the right ankle measuring 3 cm. x 1 cm., 2.5 cm. x 0.2 
cm., and 0.5 cm. x 4 cm., that were no tender, did not adhere to 
the underlying tissue, did not result in limitation of motion or 
loss of function, and did not have damage to the underlying 
tissue.  

The Board finds that a compensable evaluation for the Veteran's 
scars of the bilateral lower extremities is not warranted.  38 
C.F.R. § 4.7.  There is no evidence of scars that are deep and 
limit motion, measuring 6 to 12 square inches (39 to 77 sq. cm.); 
of superficial scars that are 144 sq. in. (or 929 sq. cm.); or of 
one to two scars that are painful or unstable upon examination.  

The Board notes that other diagnostic codes for disabilities of 
skin that provide compensable disability ratings are not more 
appropriate because the facts of this case do not support their 
application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806-7833.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

Accordingly, the Board finds that the preponderance of the 
evidence is against a  compensable disability rating for 
residuals of SFWs to the bilateral lower extremities, scars on 
the bilateral lower extremities in particular.  38 C.F.R. § 4.3.   

D.  Bilateral Hearing Loss

In this case, the Veteran filed the claim at issue in February 
1999, contending that his bilateral hearing loss should be rated 
at a compensable rating.  The Board notes that during the course 
of the appeal, the applicable rating criteria for hearing loss 
were amended in June 1999.  See 64 Fed. Reg. 25202-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).

If, as here, a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the Veteran 
will apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 
3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments mentioned have established the 
effective dates without a provision for retroactive application.  

Thus, the June 1999 amendments may only be applied after June 
1999.

The amendments in effect prior to the June 1999 amendments were 
not significantly changed by the June 1999 amendments (the 
current criteria), except that the June 1999 amendments allow the 
determination of a Roman numeral designation for exceptional 
patterns of hearing impairment to be from either Table VI or 
Table VIa.  Therefore, to avoid confusion, the Board will analyze 
the case at hand under the current criteria (the June 1999 
amendments) only.  

The Board observes that the RO addressed both sets of regulations 
in its March 2001 and April 2008 SSOCs.  Therefore, the Board may 
also consider these amendments without first determining whether 
doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Under the current regulations, evaluations of bilateral hearing 
loss range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating 
Schedule establishes 11 auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through level XI, 
for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

In this case, the Veteran's service-connected bilateral hearing 
loss is rated as noncompensable under Diagnostic Code 6100.  
38 C.F.R. § 4.85.  

A review of the evidence reveals no complaint of, or treatment 
for, bilateral hearing loss from 1998 to 2008.  

An April 1999 VA audiology examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
15
15
5
LEFT
40
30
35
25
20

The average pure tone threshold was 11.25 in the right ear and 
27.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  

In this case, applying the results for the right ear from the 
April 1999 VA audiology examination to Table VI yields a Roman 
numeral value of I for the right ear and I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling), the Veteran's current 
disability rating.  

Another VA audiology examination in November 2000 revealed 
puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
35
30
35
25
20

The average pure tone threshold was 10 in the right ear and 27.5 
in the left ear. Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in the 
left ear.  

Applying the results for the right ear from the April 1999 VA 
audiology examination to Table VI yields a Roman numeral value of 
I for the right ear and I for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's bilateral 
hearing loss still would be evaluated as noncompensable (0 
percent disabling), his current disability rating.  

Most recently, the Veteran was afforded another VA audiology 
examination in January 2008.  The January 2008 VA audiology 
examination revealed puretone thresholds, in decibels, as 
follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
35
40
40
40
20

The average pure tone threshold was 11.25 in the right ear and 35 
in the left ear. Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  

Here, applying the results for the right ear from the January 
2008 VA audiology examination to Table VI yields a Roman numeral 
value of I for the right ear and I for the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
bilateral hearing loss still is evaluated as noncompensable (0 
percent disabling), his current disability rating.  

There is no evidence of record of complaints of worsening hearing 
loss or of treatment for increased symptomatology of bilateral 
hearing loss following the January 2008 VA audiology examination.

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's bilateral hearing 
loss.  38 C.F.R. § 4.3.  Simply stated, the results do not 
provide a basis to grant a higher rating when considering hearing 
loss in both ears.  

The Board adds that there has never been an occasion since the 
effective dates of his awards when the Veteran's service-
connected disabilities have exceeded the current ratings assigned 
by the RO.  Thus, there is no basis for "staging" of his 
ratings.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, although it is possible to assign an extra-schedular 
evaluation, the issue is moot in this case and the Board finds no 
reason to refer the case to the Compensation and Pension Service 
to consider whether it is warranted.  In this case, the Veteran 
is already service-connected for posttraumatic stress disorder 
(PTSD) with a 100 percent disability rating.  In addition, he 
also receives a special monthly compensation based on a scheduler 
housebound rate.  Thus, in light of the total disability rating 
the Veteran has received for his PTSD, the Board finds that it is 
unnecessary to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 percent scheduler 
rating means that a Veteran is totally disabled).  


ORDER

A disability rating in excess of 20 percent for residuals of SFWs 
to the right buttock and thigh is denied.

A disability rating in excess of 20 percent for residuals of SFWs 
to the right calf and lacerations of the Achilles tendon is 
denied.

A disability rating in excess of 10 percent for residuals of SFWs 
to the left thigh is denied.

A disability rating in excess of 10 percent for residuals of SFWs 
to the left calf is denied.

A compensable disability rating for fractures to the right third 
and fourth metatarsals is granted, subject to the laws and 
regulations governing payment of monetary benefits.

A compensable disability rating for residuals of SFWs to the left 
upper extremity is denied.

A separate disability rating of 10 percent for injury to Muscle 
Group VII in the left upper extremity is granted, subject to the 
laws and regulations governing payment of monetary benefits.

A compensable disability rating for residuals of SFWs to the 
bilateral lower extremities is denied.

A compensable disability rating for bilateral hearing loss is 
denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


